 

Exhibit 10.2

 

AMENDMENT NO. 1

 

TO

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 1, dated as of March 24, 2020 (the “Amendment”), to the
Executive Employment Agreement, dated as of January 26, 2018 (the “Original
Agreement”), by and between Mack-Cali Realty Corporation, a Maryland corporation
(the “Company”), and Ricardo Cardoso (the “Executive” and, collectively with the
Company, the “Parties”). Capitalized terms used but not defined herein shall
have the meanings given them in the Original Agreement.

 

WHEREAS, Section 15(h) of the Original Agreement provides that it may be amended
only by a writing executed by the party against whom enforcement of such
amendment is sought;

 

WHEREAS, the Parties have agreed to amend the Original Agreement as more
specifically set forth herein;

 

WHEREAS, the Parties do not intend by this Amendment to change any other term of
the Agreement.

 

NOW THEREFORE, in consideration of the mutual promises, commitments and
undertakings of the Parties set forth herein and in the Original Agreement, the
Parties amend the Original Agreement as follows:

 

1.        Amendment to Section 7(b). Section 7(b) of the Original Agreement is
hereby amended by adding the following proviso at the end of Section 7(b):

 

“provided, however, that if such termination occurs during a Change of Control
Period, the lump sum cash payment shall be in an amount equal to two (2.0) times
the sum of (i) Executive’s Annual Base Salary immediately prior to the
Termination Date, and (ii) Executive’s Target Bonus for the year during which
the Termination Date occurs.”

 

2.        Miscellaneous.

 

(a)       Except as expressly amended, modified and supplemented by this
Amendment, the Original Agreement is and shall continue to be in full force and
effect in accordance with the terms thereof.

 

(b)       This Amendment shall be construed in accordance with and governed by
the internal laws of the State of New Jersey, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New Jersey
or any other jurisdiction).

 

(c)       The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

 

(d)       This Amendment may be executed in any number of counterparts and by
each of the parties on separate counterparts, and each such counterpart shall be
deemed an original, but all such counterparts shall together constitute but one
and the same Amendment. Receipt of an executed signature page by facsimile,
email or other electronic transmission shall constitute delivery hereof.
Electronic records of an executed Amendment shall be deemed to be originals.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Executive
Employment Agreement on the day and year first written above.

 

  Company:       MACK-CALI REALTY CORPORATION       By:    /s/ Michael J.
DeMarco

 

  Name:   Michael J. DeMarco   Title: Chief Executive Officer       EXECUTIVE:  
    /s/ Ricardo Cardoso   Ricardo Cardoso

 



[Signature Page to Amendment to Executive Employment Agreement]

 



 

 

